       Case 2:20-cv-00516-KRS-GJF Document 34 Filed 09/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


MRC PERMIAN COMPANY,

               Plaintiff,

v.                                                                  No. 2:20-cv-0516 KRS/GJF

KAISER-FRANCIS OIL COMPANY,

               Defendant.


                     ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. Having reviewed the record, the

Court will set a telephonic conference for September 16, 2020 at 10:30 a.m. to determine the

scheduling and location of the trial and other significant pre-trial hearings. The parties shall call

(888) 398-2342 and enter access code 8193818 to connect to the proceedings.

       IT IS SO ORDERED.



                                                       ______________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                            Page 1 of 1
